UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7882



KENNETH RAY HILL,

                                                Petitioner - Appellant,

             versus


RONALD ANGELONE, Director       of   the   Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-02-427-2)


Submitted:    March 6, 2003                    Decided:   March 14, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Ray Hill, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Ray Hill seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2000) petition. The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000).   The magistrate judge recommended denying

relief, and advised Hill that his failure to file timely objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation.   Despite this warning,

Hill failed to object to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.   Thomas

v. Arn, 474 U.S. 140, 155 (1985); Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985). Hill has waived appellate review by failing

to file objections after receiving proper notice.   Accordingly, we

grant Hill’s motion to amend his informal brief, deny Hill’s

motions for appointed counsel and for the production of transcripts

at Government expense, deny a certificate of appealability, and

dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED


                                2